Citation Nr: 0833707	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to taking prednisone for service-
connected asthma.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to a rating in excess of 30 percent for 
service-connected asthma.

4.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).

5. Entitlement to a temporary total disability rating for 
hospitalization for service-connected asthma under 38 C.F.R. 
§ 4.29.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2002 
and October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO), sitting at the RO in April 2004.  A 
transcript of that hearing is associated with the claims 
file.  In her March 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge.  A hearing was scheduled via video-conference, per the 
veteran's request, in February 2008.  However, the veteran 
failed to attend the hearing.  As no further communication 
from the veteran with regard to a hearing has been received, 
the Board considers her request for a hearing to be 
withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) 
(2007).

The issue of entitlement to a temporary total disability 
rating for hospitalization for service-connected asthma under 
38 C.F.R. § 4.29 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Diabetes mellitus is not causally or etiologically related 
to taking prednisone for service-connected asthma.

2.  The medical evidence of record does not demonstrate that 
the veteran currently has a disability of defective hearing.

3.  Service-connected asthma is, at its most severe, 
manifested by exacerbations requiring hospitalization for 
several days during one month out of the year, physician 
visits every month for routine follow-up, an FEV-1 value of 
84 and FEV-1/FVC value of 89, with values of 33 and 71, 
respectively, during a temporary asthma exacerbation; and the 
use of oral bronchodilators at least twice daily. 

4. Service-connected asthma is not productive of required 
monthly physician visits for exacerbations or the use of 
corticosteroids three or more times per year.  

5. The veteran is not unable to obtain or maintain 
substantial gainful employment due to service-connected 
disabilities.


CONCLUSIONS OF LAW

1. Diabetes mellitus is not proximately due to or the result 
of taking prednisone for service-connected asthma.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2007).

2. Defective hearing was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  The criteria for a rating in excess of 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2007).

4. The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in March 2002 with regard to her service 
connection claims and in December 2004 and May 2004 with 
regard to her increased compensation and TDIU claims, both 
prior to the initial unfavorable AOJ decisions issued in July 
2002 and October 2004.  An October 2003 letter was also 
issued with regard to her claim for TDIU.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in March 2002, October 
2003, February 2004, and May 2004 advised the veteran of how 
VA would assist her in developing her claims, and her and 
VA's obligations in providing such evidence for 
consideration.  The March 2002 letter also informed her of 
the evidence necessary to establish service connection.  The 
October 2003 letter provided information as to how to 
establish a TDIU rating.  However, the veteran was not 
provided notice that she must show that her service-connected 
asthma had increased and severity, although a March 2006 
letter notified her generally of the evidence necessary to 
substantiate a disability rating and effective date, as 
required by the holding of Dingess/Hartman.  The veteran was 
also not provided with proper notice of the diagnostic codes 
relevant to the rating of her service-connected asthma.  
Diagnostic Code 6602, to include the required pulmonary 
function test (PFT) results, was only detailed in the 
February 2005 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in July 
2007 the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the March 2006 
letter.  

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that in her March 2005 substantive 
appeal, the veteran referenced the use of predicted 
percentages in assigning the rating evaluation to her 
service-connected asthma, and such percentages are a 
component of the rating criteria under Diagnostic Code 6602.  
From this statement, it is apparent to the Board that the 
veteran read and understood the February 2005 statement of 
the case, to include the rating criteria under Diagnostic 
Code 6602.  Therefore, the Board determines that she had 
actual knowledge of the rating criteria her disability must 
meet for a higher rating to be assigned.  Based on the above, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision with regard to her claims for 
service connection.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Thus, the Board determines that the content requirements of 
VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claims, has been satisfied.  
See Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing her 
with VA examinations.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of August 2004 and January 2005 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of her claims.  

The Board notes that the veteran testified at her April 2004 
DRO hearing that she underwent a stapendectomy of the right 
ear at St. Elizabeth Hospital in Youngstown Ohio in 1991.  
Additionally, she stated that she has been given several 
hearing tests and been diagnosed with nerve damage in both 
ears.  However, she did not submit these records to VA or 
request that VA obtain these records on her behalf, although 
advised that she should do so.  As the Court stated in Wood 
v. Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, [s]he cannot passively 
wait for it in those circumstances where [s]he may or should 
have information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).
  
Additionally, the Board observes that the veteran provided a 
release for records of Dr. JB.  Although the relevance of 
these records is not apparent, the Board presumes they could 
be relevant to the instant claims.  However, the RO twice 
requested the records identified by the veteran from Dr. JB, 
and no response was received.  The veteran was informed of 
the situation and reminded of her responsibility in ensuring 
the records were submitted in the July 2007 SOC.  The veteran 
did not provide the records or any other information that 
would allow VA to obtain them.  Therefore, in the present 
case, the Board determines that VA is not obligated to make 
further efforts to obtain any of the records identified by 
the veteran.  As such, the Board finds that VA satisfied its 
duty to assist the veteran in obtaining available, relevant 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has defective hearing that is a result of her 
military service is not necessary to decide her claim.  The 
medical records associated with the claims file do not 
contain any diagnosis or complaint of defective hearing.  As 
discussed above, the veteran has indicated that she has 
received treatment and diagnoses for a hearing disorder, but 
she has not supplied the relevant treatment records to VA.  
Without evidence of a current diagnosis of a hearing 
disorder, the Board finds that a VA examination is not 
necessary.  

As for her TDIU claim, although the veteran was unemployed 
for parts of the appeal period, the medical evidence does not 
suggest that the veteran's unemployment was due solely to her 
service-connected disabilities.  Thus, a VA examination to 
ascertain whether she is unable to obtain or maintain 
substantially gainful employment due to service-connected 
disabilities is not warranted.

The Board observes that the August 2004 VA examiner stated 
that the veteran's claims file was not available for review; 
however, the Board does not find that this factor renders the 
examination inadequate in this case.  The August 2004 
examination was to ascertain the current severity of the 
veteran's asthma.  Thus, the objective findings at the VA 
examination are what are relevant to the claim, and any 
knowledge the examiner gained from a review of the claims 
file would not alter the findings upon examination and 
testing of the veteran at that time.  Accordingly, the Board 
finds the VA examination report is not inadequate for rating 
purposes due to the lack of review of the claims file.  Based 
on the above analysis, the Board determines that a remand for 
another examination is unnecessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was not specifically 
informed of the evidence necessary to establish secondary 
service connection.  However, the Board finds no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard at 393-
94.  As the Board herein determines that the veteran's 
diabetes mellitus is not causally related to her service-
connected asthma, the question of change in severity of the 
veteran's diabetes mellitus due to her taking prednisone 
while hospitalized for asthma is rendered moot.
	
Diabetes mellitus

The veteran contends that she developed diabetes mellitus as 
a result of being treated with prednisone while in the 
hospital for service-connected asthma.  Thus, she contends 
that service connection is warranted for diabetes mellitus on 
a secondary basis.  The Board notes that the veteran does not 
contend, nor does the record reflect, that her diabetes 
mellitus is either directly or presumptively related to her 
active-duty military service.

According to the medical evidence of record, the veteran 
experienced symptoms of asthma during her active-duty 
military service.  Diabetes mellitus was first diagnosed in 
January 2001 during a period of hospitalization for asthma.  
Treatment and hospital records reflect that the veteran's 
blood sugar increased when she was in the hospital and taking 
prednisone for her asthma, requiring her to take insulin.  
Further, the Board acknowledges that diabetes mellitus may be 
a side effect of long-term use of prednisone.  However, with 
regard to a relationship between the veteran's diabetes 
mellitus and her prednisone use, the Board also notes that 
there are conflicting medical opinions of record.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The veteran has submitted a November 2004 letter from Dr. 
DMW, her pulmonologist, who states that the veteran developed 
diabetes when she receives corticosteroid medications.  
However, the Board notes that Dr. DMW does not provide a 
rationale for this statement.  Additionally, there is no 
indication that he was fully aware of the veteran's medical 
history, to include the fact that both her mother and sister 
had been diagnosed with diabetes mellitus.  Without a 
rationale or showing that Dr. DMW based his statement on all 
pertinent facts, the Board affords the statement no probative 
weight.

In contrast, in a January 2005 VA examination report, the VA 
examiner stated that intermittent use of steroids for 
exacerbation of asthma could raise the blood sugar in anyone 
who had preexisting obesity, insulin-resistant diabetes and a 
family history of the disorder.  However, the examiner 
concluded that the steroids did not cause the veteran's 
diabetes mellitus (emphasis added).   

The Board acknowledges the veteran's claims that the August 
2004 VA examiner's opinion is invalid because he misconstrued 
a comment she made about her sister and diabetes and 
erroneously based his opinion, in part, on his belief that 
she had a family history of diabetes.  However, the Board 
observes that the examination report reflects that the claims 
file was reviewed and that private treatment records in the 
file reveal that the veteran's mother and sister had type II 
diabetes mellitus.  Thus, regardless of the basis for the 
examiner's statement that the veteran had a family history of 
diabetes, the medical evidence reflects that such belief was 
correct.  Therefore, the opinion is not based on false or 
insufficient information.  Based on the above, the Board 
affords the August 2004 VA opinion great probative weight.

Moreover, the Board observes that the veteran's blood sugar 
levels appear to have increased to the 300s when she was 
hospitalized, requiring her to take insulin, but these levels 
were not maintained once she left the hospital, and she was 
not prescribed insulin for daily maintenance.  An October 
2004 private treatment record states that the veteran had 
type II diabetes mellitus exacerbated by acute respiratory 
distress and steroids, but the record does not suggest that 
the veteran's diabetes permanently increased in severity due 
to the prednisone.  Thus, the evidence indicates that any 
change in severity of her diabetes mellitus symptoms due to 
her prednisone use was not permanent, but only a temporary 
flare-up.  Temporary flare-ups do not constitute an increase 
in severity.  See Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board has considered the veteran's statements as to the 
etiology of her diabetes mellitus.  Laypersons are competent 
to speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Thus, the competent and probative evidence of record reflects 
that the veteran's type II diabetes mellitus may be 
exacerbated temporarily by her use of prednisone, but it was 
not caused or aggravated by the prednisone.  Absent competent 
and probative evidence that the veteran's type II diabetes 
mellitus was caused by or underwent a permanent increase in 
severity due to her service-connected asthma or the 
prednisone she has used to treat it, service connection must 
be denied.



Defective hearing

The veteran contends that she has suffered hearing loss since 
having her ears pop while on board an airplane bound for 
Germany in April 1981.  Therefore, she argues that service 
connection is warranted for defective hearing.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between her current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In the present case, the Board notes that not only are 
service treatment records negative for any complaints, 
diagnosis, or treatment for defective hearing, but post-
service medical evidence does not reflect that the veteran 
has a current diagnosis of defective hearing in either ear.  
Service treatment records document that the veteran had 
slightly bulging eardrums after her flight to Germany in 
April 1981, and a June 1982 record reveals a diagnosis of 
external otitis of the right ear.  However, no service 
treatment records document defective hearing, to include the 
veteran's July 1983 separation examination.  Although an 
April 1987 Army Reserve examination reflects decibel loss in 
both ears, the report notes that the hearing test was not 
done in a sound proof booth; thus, the test results are not 
probative of the claim.  

Moreover, a post-service private treatment record dated in 
November 2004 specifically states that the veteran claimed no 
history of hearing loss, and other post-service treatment 
records reflect that disorders of the ear and hearing were 
not present.  The Board acknowledges that the veteran 
apparently underwent a stapendectomy at some point because 
current treatment records state that an MRI could not be 
performed because of the piece of metal in her right ear.  
However, the medical records associated with this procedure 
are not in with the claims file, and no medical evidence 
reflects that this surgery was a result of her military 
service or that the veteran suffered a hearing loss as a 
result of the surgery.  Where there is no disability, there 
can be no entitlement to compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   Consequently, service connection for 
defective hearing must be denied.

II. Increased rating claim

The veteran's service-connected asthma disability is 
currently rated 30 percent disabling, pursuant to 38 C.F.R. § 
4.97, Diagnostic Code 6602.  The veteran argues that the 
symptomatology is more severe than contemplated under the 
currently assigned rating evaluation.  Therefore, she argues 
that a rating in excess of 30 percent is warranted.

Diagnostic Code 6602, bronchial asthma, provides for a 30 
percent evaluation for FEV-1 of 56 to 70 percent predicted, 
or FEV-1/FVC of 56 to 70 percent, or daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  A 60 percent evaluation is assigned 
for FEV-1 of 40 to 55 percent predicted, or FEV-1 /FVC of 40 
to 55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  If FEV-1 is less than 40 percent predicted, 
or; FEV-1/FVC less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, then the 
disorder warrants an evaluation of 100 percent.  38 C.F.R. § 
4.97 (2007).

The veteran filed her claim in March 2002.  Medical evidence 
reveals that, during the appeal period, she was hospitalized 
twice in July 2003, and once in October 2004 and July 2005 
for asthma exacerbations.  (A hospitalization in November 
2004 was for steroid-induced psychosis, and, thus, not 
relevant to the severity of her asthma symptoms).  Her asthma 
reportedly has been aggravated by cold weather, cats, dust, 
and the use of bleach at work.  In September 2006, she 
reported that she had not had an asthma attack since July 
2005.  Treatment records demonstrate physician visits for 
asthma at a frequency of every month following a 
hospitalization and approximately every six months at other 
times.  Records of the monthly visits appear to be for 
follow-up and medication management, and do not reflect that 
the visits were required due to frequent exacerbations or 
attacks.  The veteran is prescribed Singulair to use every 
day (with which private treatment records indicate she is not 
always compliant) and bronchodilators to use as needed, which 
she has reported is three times daily (twice during the day 
and once at night) at the most frequent.        

PFTs were performed in July 2003, August 2004, November 2004, 
September 2006, and November 2006.  In July 2003, at the 
beginning of a period of hospitalization, her FEV-1 ranged 
from 33 to 36 percent and her FEV-1/FVC percentages ranged 
from 84 to 87 percent.  However, values for subsequent PFTs, 
beginning approximately 11 days after the above test, 
demonstrated FEV-1 values ranging from 71 to 94 percent and 
FEV-1/FVC values ranging from 89 to 114 percent. 

Based on the above, the Board finds that a rating in excess 
of 30 percent for service-connected asthma is not warranted.  
Although the veteran experienced decreased pulmonary function 
when hospitalized in July 2003, her pulmonary function values 
increased upon treatment and have not been reported to be 
below 56 percent for either FEV-1 or FEV-1/FVC since that 
time.  Thus, the first July 2003 PFT results appear to merely 
represent a temporary flare-up due to a recent exacerbation, 
rather than a true increase in severity.  See Davis; Jensen 
Hunt.  The Board also acknowledges the monthly visits to her 
pulmonologist at certain times during the appeal period, but, 
as discussed, records reflect that these visits were not for 
control of frequent exacerbations or attacks.  Thus, these 
monthly visits do not meet the criteria for a rating in 
excess of 30 percent.  Consequently, the Board finds that the 
criteria for a rating in excess of 30 percent have not been 
met at any stage of the appeal period.  See Hart. 
The Board has considered the veteran's own statements 
regarding the claimed severity of her service-connected 
asthma.  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of the severity of a disability.  
See Espiritu.  Moreover, the veteran has reported that she 
has been hospitalized multiple times for her asthma each year 
during the appeal period.  However, in contrast to her 
statements, the medical evidence does not reflect that her 
asthma symptoms have been so severe so as to require 
hospitalization more than once per year since July 2003, when 
she was hospitalized twice, and the last hospitalization of 
record was over three years prior to this decision.  

The Board recognizes that the question of an extra-schedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088 (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected asthma 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

The Board acknowledges the veteran's statement that she was 
off work from July 2003 to October 2004 after her two 
hospitalizations for asthma.  However, the Board notes that 
an August 2003 letter from Dr. DMW states that the veteran's 
asthma attack had cleared completely and she was free to work 
fulltime, as long as her work area was well-ventilated and 
she was not in a closed space when bleach was used.  Thus, 
even if the veteran was not working for the approximately 17 
months she reported, there is no evidence that her 
unemployment was solely the result of her asthma 
symptomatology.  Additionally, subsequent VA treatment 
records reflect that the veteran was off work for several 
months at a time after October 2004, but indicate that her 
temporary unemployment was, at various times, due to knee 
surgery, medical leave, and incidents at work.  Moreover, 
with the exception of the two hospitalizations in July 2003, 
there is no medical evidence indicating that the veteran has 
been frequently hospitalized or otherwise incapacitated by 
her service-connected disability to suggest that the her 
asthma symptomology and treatment is more severe than 
addressed by VA's Rating Schedule.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

III. TDIU claim

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

In the present case, service connection is in effect for 
generalized anxiety disorder, currently evaluated at 50 
percent and asthma, currently assigned a rating evaluation of 
30 percent.  These two ratings combined result in a 70 
percent rating evaluation.  Thus, the veteran meets the 
threshold criteria for consideration for a TDIU rating.  

Nevertheless, the Board finds that there is no basis for 
assigning a TDIU rating in this case.  In this regard, as 
discussed above, the veteran's report that she could not be 
employed from July 2003 to October 2004 is not supported by 
the objective evidence of record.  More importantly, the 
Board observes that the veteran was often employed as a 
corrections officer during the appeal period.  Although VA 
mental health treatment records reveal that she was not 
working from November 2005 to at least March 2006, her time 
off work was documented as due to knee surgery, and a March 
2007 record reports that she had been working again until 
January 2007 at which times she stopped working due to an 
incident at work.  Additionally, the Board notes that the 
veteran was working toward a college degree and had only four 
more courses to complete as of March 2007.  Considering this 
evidence, the Board must conclude that the veteran is not 
unable to obtain and maintain substantially gainful 
employment due to service-connected disabilities.  
Accordingly, a TDIU rating is denied.

IV. Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, a preponderance of the evidence is against 
the veteran's claims for service connection for diabetes 
mellitus and defective hearing, a rating in excess of 30 
percent for service-connected asthma, and a TDIU rating.  
Therefore, her claims must be denied.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to taking prednisone for service-connected asthma, 
is denied.

Service connection for defective hearing is denied.

A rating in excess of 30 percent for service-connected asthma 
is denied.

A TDIU rating is denied.


REMAND

The veteran has claimed entitlement to a temporary 100 
percent disability evaluation under 38 C.F.R. § 4.29 for the 
repeated hospitalizations she has experienced due to 
exacerbations of her asthma.  The Board observes that this 
claim was denied in the October 2004 rating decision in 
conjunction with the increased rating claim for asthma.  
Thereafter, in her October 2004 notice of disagreement (NOD) 
with the denial of the increased rating, the veteran stated 
that she could not work due to her disability and that she 
was disagreeing with the TDIU decision as well.  

The Board observes that this NOD does not explicitly state 
that the veteran was disagreeing with the denial of the 
temporary 100 percent disability evaluation.  However, in her 
subsequent statements, to include a March 2005 submission, 
the veteran argues that she should be compensated for the 21 
days she spent in the hospital at three different intervals.  
Thus, the Board finds that the veteran's NOD encompassed the 
denial of the temporary 100 percent disability rating for her 
hospitalizations.

Although this issue was adjudicated as part of the increased 
rating claim in the October 2004 rating decision, the RO did 
not discuss this issue in the SOC issued in February 2005, 
and has not otherwise provided the veteran with due process 
as to her appeal on this issue.  Accordingly, a remand is 
required on the issue of entitlement to a temporary total 
disability rating, so that an SOC may be provided in response 
to the veteran's NOD.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the claim is remanded for the following action:

After completing any further 
development deemed appropriate, issue 
an SOC on the claim of entitlement to a 
temporary 100 percent evaluation due to 
hospitalizations for service-connected 
asthma.  An appropriate period of time 
should be allowed for response, and if 
the claim remains denied, the claims 
file should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


